        Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA; and
 THE STATE OF NEW YORK

 ex rel. DR. ANTONI NARGOL and
 DR. DAVID LANGTON

                            Plaintiffs-Relators,
                                                                 Case No. 12-10896-MPK

                       v.


 DEPUY ORTHOPAEDICS, INC., DEPUY, INC.,
 and JOHNSON & JOHNSON SERVICES, INC.,

                            Defendants.



  MEMORANDUM IN SUPPORT OF DEPUY’S MOTION TO QUASH SUBPOENAS

       Antoni Nargol and David Langton (together, Relators) filed this qui tam action over

eight years ago. Despite its “Biblical” duration (#351, at 57), Relators waited until the twice-

extended deadline for the “completion of document production . . . including third party

documents” (#357) had expired to demand a massive amount of data, which they claim is vital to

their case but “not require[d]” (#404, at 11), from the Centers for Medicare and Medicaid

Services (CMS) and the New York State Department of Health (NYSDOH). And when they did,

they ignored clear and binding guidance from the United States Supreme Court, see United

States ex rel. Touhy v. Ragen, 340 U.S. 462, at 468–70 (1951); the Department of Health and

Human Services (HHS) and its Office of General Counsel (OGC), see 45 C.F.R. Part 2; the

Federal Rules of Civil Procedure, see Rule 45(a)(4); and this Court (#357).
        Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 2 of 12




       Having squandered years of discovery and blown the January 6, 2020 document

production deadline, Relators should not be permitted to resurrect their untimely and

procedurally improper subpoenas of CMS and NYSDOH by relying on an Order (# 414) that, in

material part, redressed Relators’ discovery failures. The Court should quash the subpoenas.

                                         BACKGROUND

       In its Order of July 8, 2020 (#414), the Court detailed most of the background relevant to

this motion. Accordingly, only a brief recap follows.

       Relators filed this qui tam action in 2012. (#1.) They amended their complaint to add

allegations about DePuy’s manufacture of the Pinnacle 36mm metal-on-metal total hip

replacement system (Pinnacle) in 2013. (#23 (filed under seal).) The United States declined to

intervene in 2014 (#32), the Court (Saylor, J.) dismissed the case with prejudice in 2015 (##184;

185), and the First Circuit remanded a significantly narrowed set of allegations in 2017 (#204).

       Since then, Relators have focused their attentions on other matters. (#341, at 2 (“counsel

for Relators have been predominantly focused on attending to the finalization of the [DePuy]

MDL settlements” and “within the last few months, it was decided that counsel for Relators . . .

will be the lead plaintiffs’ trial counsel in the first bellwether trial in the Opioid MDL”)).

Relators have made little effort to advance this action and, on at least two occasions, they have

requested last-minute extensions of long-pending discovery deadlines. (##341; 354.)

       First, in August 2019, Relators asked the Court to extend the deadline for “[c]ompletion

of all document production” from September 30, 2019, to December 2, 2019. (#341, at 3.) The

Court obliged (#343) but warned that any additional extension would require “really good

cause.” (#351, at 71.) Second, in December 2019, Relators asked the Court to extend the same




                                                  2
        Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 3 of 12




deadline, again, from December 2, 2019 to January 6, 2020. (#354, at 3.) The Court obliged but

admonished:

               The court now makes clear that the new deadline for completion of
               document production, January 6, 2020, applies to all documents,
               including third-party documents, not just those in the relators’
               possession, custody, and control. The court does not anticipate
               granting any further motions for extensions.

(#357 (emphases added).)

       Despite those unequivocal admonitions, Relators waited until the January 6, 2020

deadline had arrived to request, for the third time, “additional time to complete their collection”

of documents including “Medicare and Medicaid claims data.” (#361, at 7.) At that time,

Relators reminded the Court that “obtaining such information from the Government ‘involves

two-year requests’” because of the “peculiarities of Medicare and Medicaid’s reimbursement

methodologies” for Pinnacle components but, Relators assured, they were trying to expedite the

process. (#361, at 7–8 n.11 (quoting #351).)

       Weeks later, having not received the “additional time” that they requested, Relators

subpoenaed CMS and NYSDOH. The subpoenas, served January 17 and 27, 2020, respectively,

are included herewith as Exhibits A and B. In explicit violation of Federal Rule of Civil

Procedure 45(a)(4), Relators did not provide copies of the subpoenas to DePuy until January 27,

2020, after they had served them. See Email from R. Brooks to H. Bornstein dated Jan. 27, 2020,

included herewith as Exhibit C.

       The subpoenas demanded data reflecting Medicare and Medicaid payments for all

Pinnacle component implantations and related services (i.e., “claims data”), but Relators failed to

abide the Touhy regulations that govern discovery from the United States when it is a third party

to civil litigation, such as when, as here, the government has declined to intervene in a qui tam



                                                 3
        Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 4 of 12




action. 31 U.S.C. § 3730(b)(4)(B); cf. 45 C.F.R. 2.1(d)(1) (noting that HHS Touhy regulations do

not apply to civil proceedings in which the United States is a party). Generally, those regulations

require the requesting party to explain why the subpoena promotes the objectives of HHS while

assuring “strict impartiality with respect to private litigations” and “minimizing the disruption of

official duties.” 45 C.F.R. §§ 2.1, 2.3, 2.5.

        Like the Court, CMS declined to countenance Relators’ untimely and procedurally

improper subpoenas. Through OGC, CMS advised Relators on January 29, 2020:

                Given the Court’s Dec. 10 Order (“The court now makes clear that
                the new deadline for completion of document production, January
                6, 2020, applies to all documents, including third-party documents,
                not just those in relators’ possession, custody, or control.”) and your
                pending motion to extend the time for third-party discovery, we see
                no need to object or otherwise respond to your subpoena until such
                time as the court orders an extension of the time for discovery.

(#404-6.)

        Meanwhile, after a long hiatus, Relators hastily returned their attentions to this case. They

moved for “clarification” of various discovery orders (#358), sought leave to share confidential

documents with potential new co-counsel (#373), moved to compel certain information from

DePuy (## 360; 399), and eventually moved to stay discovery (#403). Amid an unforeseeable

pandemic and Relators’ post-Eleventh Hour flurry of motions, the Court stayed discovery on

March 20, 2020. (#405.)

        On July 8, 2020, the Court largely denied Relators’ discovery motions and largely

granted DePuy’s, reserving on “whether relators violated Judge Katz’s confidentiality order, and,

if so,” whether striking allegations or dismissing the case was warranted. (#414, at 10–14.)

Important here, the Court reiterated that its December 10, 2019 scheduling order “made clear that

the new deadline for completion of document production, January 6, 2020, applie[d] to all



                                                  4
        Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 5 of 12




documents, including third-party documents, not just those in relators’ possession, custody or

control” and stated that “the court did not anticipate granting any further motions for extensions

as it had previously granted several of relators’ motions to modify the scheduling order.” (Id. at

10 (citations and quotation marks omitted).)

       Then, the Court denied Relators’ motion to modify the December 10, 2019 scheduling

order except as “clarified in this Memorandum.” (Id. at 13.) Specifically, the Court ordered

Relators to come into compliance with their pre-January 6, 2020 discovery obligations, including

by producing materials that Relators had shared with QA Consulting and the protocols, steps,

and processes that they used to measure Pinnacle components (id. at 13–14)—information that

DePuy had first requested in its First Set of Requests for Documents in February 2018. The

Court gave Relators two months to do so, holding that “[a]ll remaining document production,

which applies to all documents, including third-party documents, not just those in relators’

possession, custody, or control, shall be completed by August 31, 2020.” (Id. at 14.) Critically,

the Court’s instructions did not address, let alone decide in Relators’ favor, their motion for more

time to collect Medicare and Medicaid claims data (#361).

       Nevertheless, Relators contacted CMS immediately after the Court issued the July 8,

2020 Order to demand production in response to their subpoenas, advising that “the Court

extended the discovery deadline to August 31, 2020.” Letter from E. Heard to R. Brooks dated

July 13, 2020, included herewith as Exhibit D. In response, CMS wrote:

               A party seeking third party discovery from the United States must
               comply with any applicable agency Touhy regulations. See United
               States ex rel. Touhy v. Ragen, 340 U.S. 462, 468–70 (1951)
               (upholding regulation prohibiting agency employees from releasing
               documents without consent of agency head); 45 C.F.R. Part 2
               (outlining the appropriate procedures that must be followed when
               documents are requested from an agency).



                                                 5
        Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 6 of 12




Id. After lodging additional objections, CMS indicated that it would work with Relators to

collect and produce responsive information but directed Relators to “agree with defendant as to

the data you seek and the timeframes needed so that the data pull is done only once by CMS.” Id.

       Relators did not inform DePuy of their renewed efforts to enforce the CMS and

NYSDOH subpoenas, let alone contact DePuy, as CMS instructed, to confer on their scope. See

Declaration of A. Tarosky dated July 16, 2020 ¶ 7, included herewith. Instead, Relators waited

until DePuy contacted them to advise of its intention to file motions to quash to suggest that the

subpoenas might be narrowed. Id. As DePuy noted in response, however, the subpoenas are

untimely, unfairly prejudicial, and procedurally improper. Id. No narrowing of their scope will

remedy those deficiencies.

       Meanwhile, on July 14, 2020, DePuy counsel spoke to CMS counsel, and CMS counsel

advised that it may take six to eight weeks just to gather the claims data, and additional time to

quality check and produce it to the parties. Id. ¶ 6.

                                           ARGUMENT

       Although a party ordinarily does not have standing to move to quash a subpoena issued to

a third party, see Guarriello v. Family Endowment Partners, L.P., 2015 WL 13694425, at *3 (D.

Mass. Oct. 30, 2015), courts have recognized exceptions, including when the subpoena

implicates a right of a party and/or calls for irrelevant information. Id. Here, Relators’ subpoenas

implicate DePuy’s right: (1) to a fair proceeding consistent with due process and the

requirements of the Federal Rules of Civil Procedure; (2) to HHS’s “strict impartiality” in

adherence to Touhy regulations in litigation in which it is a third party, 45 C.F.R. § 2.3; and

(3) to a timely resolution of Relators’ allegations based on information that is relevant to

Relators’ remaining claims or DePuy’s defenses. Fed. R. Civ. P 26(b)(1).


                                                  6
        Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 7 of 12




   I.      Relators’ Untimely and Procedurally Improper Subpoenas Unfairly Prejudice
           DePuy.

        A court may quash a Rule 45 subpoena that unfairly prejudices a litigant or “‘on ground

of untimeliness.’” Hearts with Haiti, Inc. v. Kendrick, 2014 WL 12650626, at *2 (D. Me. Nov.

30, 2014) (quoting Galloway v. Islands Mech. Contractor, Inc., 2013 WL 163985, at *4 (D.V.I.

Jan. 14, 2013)). Unfair prejudice may arise when a party uses its “‘failure to comply with the

discovery schedule to [its] advantage,’” including by serving a subpoena after an applicable

discovery deadline. Hearts with Haiti, 2014 WL 12650626, at *2 (quoting Pegoraro v. Marrero,

281 F.R.D. 122 (S.D.N.Y. Feb. 3, 2012)).

        Here, Relators “post-discovery service,” Hearts with Haiti, 2014 WL 12650626, at *2, of

subpoenas on CMS and NYSDOH are both untimely and unfairly prejudicial. Since the First

Circuit remanded this case, DePuy has taken significant written discovery of Relators, asked for

dates for depositions of Relators and their consultant at QA, and diligently worked to narrow

disputed issues and prepare the case for dispositive motions practice. Relators have participated,

at best, in fits and starts. As they have admitted to the Court, since at least January 2019, their

attentions have been on other matters. (#341, at 2.)

        With the return of previous counsel in late 2019/early 2020 (see #354, at 3 (“Mr. Brooks

is an experienced False Claims Act lawyer.”)), and the Court’s efforts to finally bring the long

document discovery period to a close, Relators have scrambled to take the steps that they have

failed to take for years. In particular, if Relators believed that they needed claims data, see

United States ex rel. Nargol v. DePuy Orthopaedics, Inc., 865 F.3d 29, 41–42 (1st Cir. 2017),

they should have requested it years ago and left ample time in the document discovery period for

the collection, production, review, and assessment of that data. See United States ex rel. Gohil v.

Sanofi U.S. Services, Inc., 2020 WL 1888966, at *4 (E.D. Pa. Apr. 16, 2020) (“A district court is

                                                  7
          Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 8 of 12




well within its discretion when it denies untimely discovery requests that could have been made

at an earlier date.”).

          Instead, they waited to request a massive amount of data which, as Relators acknowledge,

is difficult to gather. (See #361, at 7–8 n.11; see also #219, at 24–29 (Relators’ allegations about

how Medicare and Medicaid pay for Pinnacle components and related implantation services)).

As CMS advised on July 14, 2020, it will likely take between six and eight weeks just to gather

the data. See Declaration of A. Tarosky dated July 16, 2020 ¶ 6. By then, of course, Relators will

have blown yet another discovery deadline. (#414, at 14.)

          Meanwhile, DePuy has been forced to spend significant sums to conduct discovery and

otherwise defend itself. Moreover, if claims data is produced, DePuy will be forced to assess its

adequacy and likely make its own requests for additional data. For example, as Relators have

advised, their case is based on their attempts to estimate the as-manufactured dimensions of

about 200 explanted Pinnacle components. (#351, at 31–32.) Those Pinnacle components were

mostly, if not all, explanted from patients in the United Kingdom, not the United States.

Therefore, it is unlikely that Medicare, Medicaid, or any other United States health care program

would have paid for any of the explants that Relators actually examined. DePuy may be forced to

seek information from CMS and NYSDOH to establish that important point.

          In short, Relators’ case has morphed through myriad amended complaints, changes of

counsel and, now, last minute attempts to inject a massive amount of new information into a

dying case. DePuy should not continue to have to shoot at a moving target.

    II.      Relators Should Not Be Allowed to Circumvent Applicable Touhy Regulations.

          Relators’ subpoenas should also be quashed because Relators failed to follow HHS’s

Touhy procedures, which apply to all private litigants seeking discovery from the agency. 45



                                                 8
        Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 9 of 12




C.F.R. § 2.1. In particular, parties in a qui tam action that the United States has declined, like this

one, must obtain documents and testimony from the government, if at all, through the relevant

Touhy procedures, which must apply equally to plaintiff-relators and defendants. See, e.g.,

United States ex rel. Pogue v. Diabetes Treatment Ctrs. of Amer., 474 F. Supp. 2d 75, at 79–80

& n.5 (D.D.C. 2007). Such regulations assure that when the government is not a party to a

lawsuit, public resources are not expended on private affairs until the head of the relevant agency

(or his or her designee) has determined that the expenditure is in the government’s interests. See

Touhy, 340 U.S. at 468 (“When one considers the variety of information contained in the files of

any government department and the possibilities of harm from unrestricted disclosure in court,

the usefulness, indeed the necessity, of centralizing determination as to whether subpoenas duces

tecum will be willingly obeyed or challenged is obvious.”).

       HHS’s Touhy regulations provide that HHS will “maintain strict impartiality with respect

to private litigants” and endeavor to “minimize the disruption of official duties.” Moreover:

               No employee or former employee of [HHS] may provide testimony
               or produce documents in any proceeding to which this part applies
               concerning information acquired in the course of performing official
               duties or because of the person’s official relationship with the
               Department unless authorized by the Agency head pursuant to this
               part based on a determination by the Agency head, after consultation
               with [OGC], that compliance with the request would promote the
               objectives of the Department.

45 C.F.R. § 2.3. In addition to “Agency head” approval, OGC must assure that the subpoena is

“legally sufficient” and “properly served.” 45 C.F.R. § 2.5(a).

       Relators have not followed those rules. There has been no request of, or determination

by, the “Agency head” (see 45 C.F.R. § 2.2) that compliance with Relators’ subpoenas “would

promote the objectives of the Department,” see Ex. D, and as explained in Parts I and III, the

subpoenas are legally insufficient. Accordingly, the subpoenas should be quashed.

                                                  9
          Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 10 of 12




   III.      Even if Timely and Touhy-Compliant, Which They Are Not, Relators’
             Subpoenas Call for Irrelevant Information.

          Generally, “a party may obtain discovery,” including from third parties, “regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). A Rule 45 subpoena may be quashed if it subjects

the recipient to “undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv).

          Here, Relators have produced an Excel spreadsheet which, they claim, collects the results

of their attempts to estimate the as-manufactured dimensions of about 200 Pinnacle components

following explantation. (#351, at 31–32.) As discussed in Part I, supra, the vast majority of those

components, if not all of them, were implanted into and subsequently explanted from patients in

the United Kingdom, where Relators live and practice. Accordingly, it is highly unlikely that

claims associated with any of the Pinnacle components that Relators actually analyzed were

submitted to CMS, NYSDOH, or any other United States health care program. Accordingly, the

claims data that Relators have requested is irrelevant. 31 U.S.C. § 3729(b)(2)(A)(i) (defining

“claim” for purposes of the False Claims Act as “any request or demand” that is “presented to an

officer, employee, or agent of the United States”) (emphasis added). And as CMS has indicated,

it may also subject “HHS to an unreasonable burden.” Ex. D.

                                          CONCLUSION

          For the foregoing reasons, the Court should quash Relators’ subpoenas to CMS and

NYSDOH. Exs. A, B.




                                                 10
       Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 11 of 12




Dated: July 16, 2020                Respectfully submitted,

                                    DEFENDANTS
                                    DEPUY ORTHOPAEDICS, INC., DEPUY, INC.,
                                    JOHNSON & JOHNSON SERVICES, INC.

                                    By their attorneys,


                                    /s/ Mark D. Seltzer
                                    Mark D. Seltzer, Esq.
                                    (BBO No. 556341)
                                    Hannah R. Bornstein, Esq.
                                    (BBO No. 670433)
                                    Colin T. Missett, Esq.
                                    (BBO No. 706248)
                                    NIXON PEABODY LLP
                                    53 State Street
                                    Boston, Massachusetts 02109
                                    Telephone: (617) 345-1000


                                    Adam R. Tarosky
                                    (admitted pro hac vice)
                                    Nixon Peabody LLP
                                    799 9th Street NW
                                    Suite 500
                                    Washington, DC 20001-5327
                                    Telephone: (212) 940-3000




                                      11
       Case 1:12-cv-10896-MPK Document 417 Filed 07/16/20 Page 12 of 12




                                     CERTIFICATE OF SERVICE

       I hereby certify that on July 16, 2020 I electronically filed the foregoing document with
the United States District Court for the District of Massachusetts by using the CM/ECF
system. I certify that the parties or their counsel of record registered as ECF Filers will be served
by the CM/ECF system:


                                               /s/ Colin T. Missett
